MEMORANDUM **
Daljit Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision affirming the immigration judge’s (“IJ”) denial of his applications for asylum, withholding of removal and relief under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and review for substantial evidence an adverse credibility determination. Chebchoub v. INS, 257 F.3d 1038, 1042 (9th Cir.2001). We deny the petition.
Substantial evidence supports the BIA’s adverse credibility determination because the inconsistencies between Singh’s asylum interview and his testimony, regarding the number of times the police visited his shop and the years during which the visits took place, go to the heart of his asylum claim. See id. at 1043 (stating that inconsistencies regarding events leading up to applicant’s departure go to the heart of the asylum claim). Because Singh fails to demonstrate that he is eligible for asylum, it follows that he does not satisfy the more stringent standard for withholding of removal. See Farah v. Ashcroft, 348 F.3d *1731153, 1156 (9th Cir.2003). Accordingly, we deny Singh’s asylum and withholding of removal claims.
Substantial evidence also supports the IJ’s denial of relief under CAT. See id. at 1156-57.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.